Case 0:19-cv-63165-XXXX Document 1 Entered on FLSD Docket 12/29/2019 Page 1 of 11



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                             Case No.

  MARY ELIZABETH VICCIONE,

         Plaintiff,
                                                             JURY TRIAL DEMANDED
  vs.

  HOLYLAND TREASURES, INC. d/b/a LUMEN
  MUNDI INTERNATIONAL a Florida corporation;
  and GABRIELLE SMITH, an individual,

        Defendants.
  ________________________________________________/


                                          COMPLAINT

         The Plaintiff, Mary Elizabeth Viccione ("Viccione"), sues the Defendants, Holyland

  Treasures, Inc. d/b/a Lumen Mundi International (hereinafter " Lumen Mundi ") and

  Gabrielle Smith (hereinafter "Smith"), and states as follows:



                               JURISDICTION AND VENUE

         1.     This is an action to recover monetary damages in the form of unpaid overtime

  wages and for damages for retaliatory discharge, and to redress the deprivation of rights secured

  to Plaintiff by the Fair Labor Standards Act (“FLSA”), as amended, 29 U.S.C. § 201 et seq.

         2.     This Court has original jurisdiction over the FLSA claims asserted herein pursuant

  to FLSA, 29 U.S.C. §201 et seq., 29 U.S.C. 216(b) and 28 U.S.C. §1331.

         3.     Venue is proper for the Southern District of Florida because:
Case 0:19-cv-63165-XXXX Document 1 Entered on FLSD Docket 12/29/2019 Page 2 of 11



                 (a)     Viccione was employed in the Southern District of Florida by the Lumen

  Mundi which at all material times conducted and continues to conduct business in Broward

  County, Florida; and

                 (b)     Additionally, venue lies in Broward County because the acts that gave rise

  to Plaintiff's claims occurred in Broward County, Florida and because Defendant keeps an office

  for the transaction of its customary business in Broward County, Florida.



              CONDITIONS PRECEDENT/ADMINISTRATIVE EXHAUSTION

         4.      Plaintiff has complied with all conditions precedent in this case, or they have been

  waived.

                                               PARTIES

         5.      Viccione resides within Palm Beach County, Florida.

         6.      Defendant Smith is an individual who owns and operates the corporate Defendant,

  who, at all times material, conducted substantial and continuous business in Broward County,

  Florida, and is subject to the laws of the State of Florida. Defendant Smith has day-today operational

  control over the corporate Defendant, as she hires and fires employees, makes decisions concerning

  pay employees receive, including whether or not they receive overtime and she supervises and directs

  the work of employees including of Viccione during the entire time that she worked there.

         7.      The corporate Defendant is a Florida corporation, which at all material times,

  conducted and continues to conduct substantial business in Broward County, Florida, and has its

  principal place of business there. The corporate Defendant pays employees and paid Viccione and

  has gross annual sales volume that exceed $500,000 annually, at least for the years 2018 and 2019.

  The corporate Defendant has two or more employees engaged in commerce, as they have two or




                                                    2
Case 0:19-cv-63165-XXXX Document 1 Entered on FLSD Docket 12/29/2019 Page 3 of 11



  more who handle, work on, and use goods or materials that have been moved in interstate

  commerce and/or manufactured outside the state of Florida. For example, the corporate Defendant

  has at least two employees who use computers, computer software, office supplies, copiers which

  were manufactured outside the State of Florida (and thus have moved in interstate commerce).

  Further, the corporate Defendant has employees who made long distance phone calls and sent

  emails to individuals who reside out of the State of Florida regularly and recurrently.

         8.        Additionally, Viccione is entitled to individual coverage, as she regularly and

  recurrently made calls and sent emails to customers and vendors some across state lines and

  internationally and thus she participated in the actual movements of goods or services and

  commerce across state lines.

         9.        The corporate Defendant is an "employer" pursuant to 29 U.S.C. § 203(d) of the

  Fair Labor Standards Act, and so too is the individual Defendant. The corporate Defendant is an

  "enterprise" pursuant to 29 U.S.C. § 203(r) of the Fair Labor Standards Act.

         10.       The corporate Defendant is an enterprise "engaged in commerce" pursuant to 29

  U.S.C. § 203(s) of the Fair Labor Standards Act.

         11.       During all times relevant to this action, the corporate Defendant was an enterprise

  engaged in commerce as defined in 29 U.S.C. §§ 203(r) and 203(s).

         12.       Viccione is an "employee" pursuant to 29 U.S.C. § 203(e)(1) of the Fair Labor

  Standards Act.

         13.       Viccione was a non-exempt employee of Defendant who was subject to the payroll

  practices and procedures described below, and who worked in excess of forty (40) hours during

  one or more workweeks within two (2) years of the filing of the Complaint.




                                                    3
Case 0:19-cv-63165-XXXX Document 1 Entered on FLSD Docket 12/29/2019 Page 4 of 11



         14.     At all times pertinent to this Complaint, Defendant failed to comply with 29 U.S.C.

  §§ 201-219 in that Viccione performed services for Defendant for which no provision was made

  to properly pay for those hours in which overtime was required to be paid, which requires the

  payment of wages at time and one-half for all hours worked in excess of forty (40) hours in each

  workweek.



                                    STATEMENT OF FACTS

         15.     During her entire employment Plaintiff primarily performed the job duties of a

  print production/graphic artist which included but were not limited to the following:

         a.)     Upon starting work on or about March 18, 2019, Plaintiff's first project was to

  revise and prepare Lumen Mundi's 2019 Inspirational Giftware catalog for printing.

         b)      The files had been created by the previous owner, Alan Harrell, who was not a

  graphic artist nor a print professional and thus the files he had created were not "print ready."

  Plaintiff had to recompose and reformat the text and images of the entire 200 page catalogue. There

  was no "asset management" and hundreds of images were "missing" or filed improperly if

  catalogued at all. Alan Harrell was no longer on-site so Plaintiff had to search extensively on

  multiple LM servers for image and document files that were mostly improperly titled and

  catalogued. Many images no longer existed, or were incorrect, and had to be reshot by Steve Smith,

  vice president of sales and marketing.

         c)      Adding to the disorganization of the project, Defendant Smith had just begun

  reviewing, proofing, organizing, restructuring, revising and documenting hundreds of item

  descriptions, prices and SKU's.




                                                  4
Case 0:19-cv-63165-XXXX Document 1 Entered on FLSD Docket 12/29/2019 Page 5 of 11



         d)      Because of Defendant Smith's ineptness at proofing, what should have been a final

  proof became more than eight additional rounds of reformatting and revisions. Many of the pages

  were revised over and over, meaning that Plaintiff had to "touch" the same elements numerous

  times which in turn delayed the progress of the project. Plaintiff's suggestions for better

  organization of the proofing process were dismissed by Defendant Smith.

         e)      Plaintiff told Defendant Smith that the catalogue files were a "horror" and that in

  her prior 36 years of experience as a print professional this was the very worse and most

  overwhelming situation she had ever encountered.

         f)      Plaintiff continued to perform graphic artist job duties primarily for the remainder

  of her employment with Defendants.

         16.     It is Plaintiff's well-founded belief and opinion that she was incorrectly labeled as

  a sales and marketing administrator because the customary payment was that position is $40,000

  whereas graphic artists are customarily paid double that amount. Thus, Defendants used an

  incorrect job title for Plaintiff in order to justify paying her one half of the amount customarily

  paid in the industry to graphic artists with 36 years of experience.

         17.     Plaintiff had complained about not being paid overtime to Defendant Smith often

  during her employment and specifically at a September 11, 2019 review meeting. Plaintiff stated

  at the meeting that she had kept track of her hours and should have been paid overtime for hours

  worked over 40 per week. Plaintiff was switched to an hourly basis about two and one half (2

  1/2) weeks later, on October 7, 2019. Plaintiff was terminated five (5) weeks later on November

  15, 2019.

         18.     For the first 30 weeks of her employment, from March 18, 2019 until October 4,

  2019, Plaintiff was paid on a salary basis at the rate of $40,000 per year which was $769.23 per




                                                   5
Case 0:19-cv-63165-XXXX Document 1 Entered on FLSD Docket 12/29/2019 Page 6 of 11



  week or $19.23 per hour. Then, for the next 6 weeks, from October 5, 2019 until November 15,

  2019, Plaintiff was paid on an hourly basis at the rate of $19.23 per hour.

          19.    For the first 3 weeks of her employment, from March 17, 2019 until April 5, 2019,

  Plaintiff worked approximately 4.5 hours of overtime a week and thus claims $389.67 in unpaid

  overtime.

          20.    For the next 27 weeks of her employment, from April 7, 2019 until October 4, 2019,

  Plaintiff worked 9 weeks with 30 hours of overtime per week (total: 270 hours of overtime) and

  18 weeks with 8 hours of overtime per week (total: 144 hours of overtime). Thus, Plaintiff is owed

  the following amount for these 27 weeks: 144 hours x $28.86/hour = $11,948.04 of unpaid

  overtime.

          21.    Plaintiff was instructed by vice president Steve Smith that when Plaintiff was asked

  to sign documents about her work performance that "it doesn't mean you agree, it just means you

  received it." Thus, Plaintiff was forced to sign documents about her job performance that she

  disagreed with completely.

          22.    On the morning of November 15, 2019, at 8:48 am, Plaintiff sent an email to Smith

  informing her that, as per her doctor's instructions, she would not be in that day and that she would

  return to work on Monday.

          23.    Later that same morning, at 10:50 am, Defendant Smith sent an email informing

  Plaintiff that she was terminated and that "things just aren't working out."

          24.    Defendants failed to properly disclose or apprise Plaintiff of her rights under the

  FLSA.

          25.     The Defendants failed to keep accurate records of the “hours worked each workday

  and total hours worked each workweek,” as required by law.




                                                   6
Case 0:19-cv-63165-XXXX Document 1 Entered on FLSD Docket 12/29/2019 Page 7 of 11



            26.   The Plaintiff has fulfilled all conditions precedent to the institution of this action

  and/or such conditions have been waived or are inapplicable.

            27.   The Plaintiff has retained the Law Office of Rose H. Robbins to represent her in

  this action, and is obligated to pay reasonable attorney’s fees, costs, and expenses.



                                     STATEMENT OF CLAIM

                                               COUNT I

            VIOLATION OF FLSA, 29 U.S.C. § 207 (UNPAID OVERTIME)
       BY PLAINTIFF MARY ELIZABETH VICCIONE AGAINST DEFENDANTS
     HOLYLAND TREASURES, INC. D/B/A LUMEN MUNDI INTERNATIONAL AND
                           GABRIELLE SMITH


            28.   The Plaintiff repeats and re-alleges paragraphs 1 through 27 as if fully set forth

  herein.

            29.   The Plaintiff’s employment with the Defendants was to consist of a normal work

  week for which she should have received time and one-half for hours worked in excess of the

  maximum hours provided for in the FLSA.

            30.   During the Plaintiff’s employment, she worked hours in excess of forty (40) per

  workweek.

            31.   The Plaintiff was not compensated at the statutory rate of time and one-half the

  applicable hourly rate for his overtime hours worked in a workweek.

            32.   Defendants’ failure to pay the Plaintiff overtime wages for hours worked in excess

  of forty (40) per workweek violated the FLSA.

            33.   Due to the unlawful acts of the Defendants, the Plaintiff has suffered damages for

  unpaid overtime wages.




                                                    7
Case 0:19-cv-63165-XXXX Document 1 Entered on FLSD Docket 12/29/2019 Page 8 of 11



            34.   As a result of Defendants’ disregard of the FLSA, the Plaintiff is entitled to

  liquidated damages pursuant to the FLSA.

            35.   The Plaintiff is entitled to an award of her reasonable attorney’s fees, costs, and

  expenses pursuant to 29 U.S.C. § 216(b).

            WHEREFORE, the Plaintiff Mary Elizabeth Viccione respectfully requests judgment in

  her favor and against the Defendants Holyland Treasures, Inc. d/b/a Lumen Mundi International

  and Gabrielle Smith:

                  a. Defendants violated the overtime wage requirements of FLSA, 29 U.S. C. §207;

                  b. awarding all unpaid overtime wages due or payable equal to the full overtime

                  wage for each hour worked;

                  c. awarding an equal amount in liquidated damages;

                  d. awarding Plaintiff reasonable attorney’s fees, costs, and expenses of this

                  litigation pursuant to 29 U.S.C. § 216(b);

                  e. awarding post-judgment interest; and

                  f. awarding all other and further relief this Court deems to be just and proper.



                                              COUNT II

         VIOLATION OF 29 U.S.C. §215(a)(3) (RETALIATORY DISCHARGE)
       BY PLAINTIFF MARY ELIZABETH VICCIONE AGAINST DEFENDANTS
     HOLYLAND TREASURES, INC. D/B/A LUMEN MUNDI INTERNATIONAL AND
                             GABRIELLE SMITH


            36.   The Plaintiff repeats and re-alleges paragraphs 1 through 27 as if fully set forth

  herein.

            37.   Plaintiff had an excellent work record throughout her employment.




                                                    8
Case 0:19-cv-63165-XXXX Document 1 Entered on FLSD Docket 12/29/2019 Page 9 of 11



         38.     Plaintiff had complained to her employer about not being paid overtime for work

  performed during her employment and specifically at a meeting which took place on or about

  September 11, 2019.

         39.     On or about October 7, 2019, Plaintiff was informed that from October 7, 2019 on

  she was going to be paid on an hourly basis at the same rate of $19.23 per hour and was specifically

  instructed not to work over 40 hours per week.

         40.     Six weeks later, on November 15, 2019, Plaintiff was abruptly fired.

         41.      In an email from Smith dated November 15, 2019, the reason given for Plaintiff's

  termination was as follows: "...please note that your employment with Lumen Mundi is officially

  terminated, as of 9:15 am today, as things just aren't working out."

         42.     There is a direct causal relationship between Plaintiff's having brought up her

  overtime claims to Defendants at the September 11, 2019 meeting and the "demotion" a few weeks

  later on October 7, 2019 and the abrupt termination of her services on November 15, 2019 since

  there are no justifiable reasons for Defendants' adverse employment action. Thus, the reasons given

  by Defendant Smith in her email served solely as a pretext for the termination of Plaintiff.

         43.     The motivating factor which caused Plaintiff's discharge as described above was

  the notice to Defendants of Plaintiff's right to overtime wages. In other words, Plaintiff would not

  have been discharged but for her complaints to Defendants for overtime wages.

         44.     The Defendants' termination of Plaintiff was in direct violation of 29 U.S.C.

  215(a)(3) and, as a direct result, Plaintiff has been damaged.

         45.     Despite diligent efforts Plaintiff has been unable to find work after being fired on

  November 15, 2019 and thus Plaintiff claims lost wages from November 15, 2019 at the rate of

  $769.23 per week up until the time she is able to find a new job.




                                                   9
Case 0:19-cv-63165-XXXX Document 1 Entered on FLSD Docket 12/29/2019 Page 10 of 11



           46.     In addition, Plaintiff has suffered emotional distress and severe anxiety from the

   humiliation of being fired under these circumstances.

           WHEREFORE, Plaintiff Mary Elizabeth Viccione respectfully requests that judgment be

   entered in her favor against the Defendants Holyland Treasures, Inc. d/b/a Lumen Mundi

   International and Gabrielle Smith:

           a.     Declaring that the Defendants violated the retaliation provisions of 29 U.S.C.

                  §215(a)(3);

           b.      Awarding Plaintiff such legal or equitable relief including payment of past and

                   future wages lost wages for retaliation as well as all other damages recoverable by

                   law under the provisions of 29 U.S.C. § 215(a)(3);

           c.      Awarding Plaintiff liquidated damages in the amount calculated;

           d.      Awarding Plaintiff reasonable attorney’s fees and costs and expenses of

                   this litigation pursuant to 29 U.S.C. § 216(b);

           e.      Awarding Plaintiff post-judgment interest; and

           f.      Ordering any other relief this Court deems to be just and proper.



                                             JURY DEMAND

   Plaintiff demands trial by jury on all issues so triable as of right by jury.




                                                     10
Case 0:19-cv-63165-XXXX Document 1 Entered on FLSD Docket 12/29/2019 Page 11 of 11



   Dated: December 29, 2019

                                      Respectfully submitted,

                                      LAW OFFICE OF ROSE H. ROBBINS
                                      2255 Glades Road, Suite 324A
                                      Boca Raton, FL 33431
                                      Phone: (954) 946-8130
                                      Fax: (954) 301-2200
                                      robbinslawoffice@icloud.com
                                      Attorney for Plaintiff

                                      By: s/Rose H. Robbins, Esq.
                                            ROSE H. ROBBINS
                                            FBN: 694568




                                        11
